Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach the features of Claim 1, specifically the features of the wind turbine has a wind turbine shaft which is configured to rotate about a wind turbine axis extending in the vertical direction, and a blade which is fixed to the wind turbine shaft and is configured to receive the wind to rotate the wind turbine shaft about the wind turbine axis, and the wind turbine is disposed at a position lower than the heat receiver, and the wind turbine has a wind turbine radius changing mechanism which is configured to change a wind turbine radius which is a distance from the wind turbine axis to a farthest position in the blade. Wieghardt teaches a vertical gas turbine. Madson teaches a vertical tower that mechanically connects a wind turbine to a gas turbine. In Madson, the wind turbine is of the horizontal axis type. Yamada shows that vertical axis type wind turbines are known to be used in towers that also incorporate heat engines. However, in Yamada, the heat engine is not mechanically connected to the wind . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, September 7, 2021